internal_revenue_service number release date index number ---------------------------------------- ---------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ---------------- telephone number -------------------- refer reply to cc tege eb qp3 plr-t-103154-15 date date --------------------------------------------------------------- --------------------- -------------------------- --------------------- -------------------- ------------------------ legend taxpayer a ---------------------------------------- plan x date date date date date company m -------------------------------------------- dear ---- this letter responds to your request dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative regarding the church_plan status of plan x within the meaning of sec_414 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury on your behalf taxpayer a is a nonprofit corporation governed by a board_of elders and administered by a senior pastor selected by the board under the by-laws of taxpayer a all members of the board_of elders except the senior pastor must have attended plr-t-103154-15 taxpayer a regularly for at least one year before being selected to the board in a letter dated date the internal_revenue_service irs determined that taxpayer a is exempt from taxation under sec_501 as an organization described in sec_501 and a church or a convention or association of churches under sec_170 taxpayer a maintains several ministries including a worship ministry and a school ministry as represented by your authorized representative the purpose of each ministry is substantially religious consistent with taxpayer a’s purposes and closely identified with taxpayer a each ministry is overseen by the senior pastor of taxpayer a taxpayer a adopted plan x on date effective on date and it has been restated and amended several times since then taxpayer a is the only employer maintaining plan x and is the plan_administrator of plan x pursuant to section dollar_figure of the plan document the chief financial officer and the director of human resources of taxpayer a administer plan x subject_to review by the taxpayer a board_of elders plan x an adopted prototype_plan is a qualified_plan under sec_401 and its related trust is exempt under sec_501 company m the prototype_plan sponsor received an opinion letter from the irs dated date stating that the prototype_plan was acceptable under sec_401 for use by employers for the benefit of their employees plan x includes various plan provisions that are required by title i of the employee_retirement_income_security_act_of_1974 erisa and by sec_401 of the code but that are not applicable to a church_plan unless the church_plan sponsor chooses to have those provisions apply taxpayer a has operated plan x in accordance with all of the terms of plan x since its adoption and each year has filed a form_5500 annual return report of employee_benefit_plan for plan x taxpayer a has never filed a statement either as an attachment to a form_5500 or as an attachment to a determination_letter request electing to be treated as a non-church plan under sec_410 all of the employees of taxpayer a including those employed in the taxpayer a ministries are eligible to participate in plan x after satisfying its minimum_age_and_service_requirements all of the employees who participate in plan x are employees of taxpayer a as represented by your authorized representative no employees of for- plr-t-103154-15 profit entities are eligible to participate in plan x and no participants in plan x are considered employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 in accordance with revproc_2011_44 2011_39_irb_446 a notice to interested persons with reference to plan x was provided on date this notice explained to participants of plan x the consequences of church_plan status based on the foregoing you request a ruling that plan x qualifies as a church_plan under sec_414 of the code the adoption by taxpayer a of a prototype_plan that satisfies the requirements applicable to non-church plans under the code and title i of erisa and the filing of forms do not constitute an election by taxpayer a under sec_410 of the code sec_414 generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 provides in part that the term church_plan does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 or if less than substantially_all of the individuals included in the plan are individuals described in sec_414 or sec_414 or their beneficiaries revproc_2011_44 2011_39_irb_446 supplements the procedures for requesting a letter_ruling under sec_414 relating to church plans the revenue_procedure requires that plan participants and other interested persons receive a notice in connection with a letter_ruling request under sec_414 for a qualified_plan requires that a copy of the notice be submitted to the irs as part of the ruling_request and provides procedures for the irs to receive and consider comments relating to the ruling_request from interested persons with respect to your first ruling_request the irs has previously determined that taxpayer a is exempt from taxation under sec_501 as an organization described plr-t-103154-15 in sec_501 and is a church or a convention or association of churches under sec_170 further all of the participants in plan x are employees of taxpayer a and none are employed in connection with one or more unrelated trades_or_businesses accordingly based on the specific facts of this case and representations made by taxpayer a we conclude that plan x is a church_plan within the meaning of sec_414 with respect to your second ruling_request sec_410 allows a church or a convention or association of churches which maintains any church_plan to make an irrevocable election that certain provisions of the code and title i of erisa shall apply to the plan as if it were not a church_plan sec_1_410_d_-1 of the income_tax regulations provides that the plan_administrator of the church_plan may make the election by attaching an affirmative statement to either the plan’s form_5500 or to form_5300 application_for determination for employee_benefit_plan sec_1_410_d_-1 does not provide for an alternative form of election accordingly we conclude that the adoption by taxpayer a of a prototype_plan that satisfies the requirements applicable to non-church plans under the code and title i of erisa and the filing of forms do not constitute an election by taxpayer a under sec_410 except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter this letter is directed only to the taxpayer who requested it sec_6110 in accordance with the power_of_attorney on file with this office a copy of this provides that this ruling may not be used or cited as precedent letter is being sent to your authorized representative the rulings contained in this letter are based upon information and plr-t-103154-15 representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely joyce kahn acting branch chief qualified_plans branch employee_benefits tax exempt government entities cc
